                                                                                 FILED
                                                                             DISTRICT COUPT OF GUAM

                                                                                     APR £4 2019

 4                                                                            JEANNE G. QUINATA
                                                                                 SUBKeFeOUBT
 5

 6                                IN THE DISTRICT COURT OF GUAM

 7                                  FOR THE TERRITORY OF GUAM

 8

 9   UNITED STATES OF AMERICA.                        CRIMINAL CASE NO. 19-00016

10                                  Plaintiff,
                                                      CONSENT TO RULE 11 PLEA IN
11                   vs.                              A FELONY CASE BEFORE UNITED
                                                      STATES MAGISTRATE JUDGE
12   LOURDES FERNANDEZ BLAS,

13                                  Defendant.

14

15          I have been advised by my attorney and by the United States Magistrate Judge of my right

16   to enter my plea in this case before a United States District Judge. I hereby declare my intention to

17   enter plea of guilty in the above case, and I request and consent to the Magistrate Judge conducting

18   the proceedings required by Rule 11, Federal Rules of Criminal Procedure, incident to the making

19   of such plea. I understand that if the United States Magistrate Judge recommends that the plea of

20   guilty be accepted, a presentence investigation and report will be ordered pursuant to Rule 32,

21   Federal Rules of Criminal Procedure. I further understand that the assigned United States District

22   Judge will then act on the Magistrate Judge's Report and Recommendation; and, ifthe plea ofguilty

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
     United Slalcs v. I.ourdcs I crnandc/ Bias. Criminal Case No. 19-00016
     Consent to Rule 11 Pica in a Felony Case Before United States Magistrate Judge


     is accepted, will adjudicate guilt and schedule a sentencing hearing at which the District Judge will

     decide whether to accept or reject any associated plea agreement, and will determine and impose

     sentence.


 4             DATED this ;fV % of April. 2019.
 5

 6

 7
                                                                                      (L
                                                                      LOURDES FERNANDEZ BLAS
 8                                                                    Defendant

 9

10

                                                                      LEILANI V. LUJAN
                                                                      Assistant Federal Public Defender
12                                                                    Attorney for Defendant

13

14
                                                                      APPROVED:
15

16

17                                                                    STtTHlTN F. LEON'
                                                                      Assistant U.S. Attornev
18

19

20

21

22

23

24

25

26

27

28
